Exhibit 10(m)

ENERGY FUTURE HOLDINGS CORP. KEY EMPLOYEE

FORM OF AMENDED AND RESTATED NON-QUALIFIED STOCK OPTION AGREEMENT

[For Executive Officers]

THIS AMENDED AND RESTATED NON-QUALIFIED STOCK OPTION AGREEMENT (“Agreement”),
dated as of             , 2009 (the “Effective Date”), is made by and between
Energy Future Holdings Corp., a Texas corporation (hereinafter referred to as
the “Company”), and the individual whose name is set forth on the signature page
hereof (hereinafter referred to as the “Optionee”). Any capitalized terms used
but not otherwise defined herein shall have the meaning set forth in the 2007
Stock Incentive Plan for Key Employees of Energy Future Holdings Corp. and its
Affiliates or any successor plan (the “Plan”).

WHEREAS, the Organization and Compensation Committee of the Board of the Company
(the “Committee”) has determined that it would be to the advantage and best
interest of the Company and its shareholders to grant the Option provided for
herein to the Optionee as an incentive for increased efforts during his term of
employment with the Company or its Subsidiaries or Affiliates, and has advised
the Company thereof and authorized the undersigned officers to issue said
Option;

WHEREAS, the Company wishes to act consistently with the Plan, the terms of
which are hereby incorporated by reference and made part of this Agreement; and

WHEREAS, the parties previously entered into a Non-Qualified Stock Option
Agreement, dated             , 2008 (“Original Option Agreement”), pursuant to
which the Company granted stock options to the Optionee, and the parties desire
to enter into this Agreement to (i) reduce the number of performance-related
options subject to the award, and (ii) grant additional time-based vesting
options on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

ARTICLE I

DEFINITIONS

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below unless the context clearly indicates to the contrary.

Section 1.1 Cause

“Cause” shall mean “Cause” as defined in the employment agreement or
change-in-control agreement between the Optionee and the Company or any of its
Subsidiaries or Affiliates or, if there is no such employment or
change-in-control agreement in effect at the time Optionee’s employment is
terminated, “Cause” shall mean, with respect to an Optionee: (i) if, in carrying
out his duties to the Company, the Optionee engages in conduct that constitutes
(a) a material breach of his fiduciary duty to the Company or its shareholders
(including, without limitation a material breach or attempted breach of the
restrictive covenants under the Management Stockholder’s Agreement), (b) gross
neglect or (c) gross misconduct resulting in material economic harm to the
Company, provided that any such conduct described in (a), (b) or (c) is not
cured within ten (10) business days after the Optionee receives from the Company
written notice thereof, or (ii) Optionee’s conviction of, or entry of a plea of
guilty or nolo contendere for, a felony or other crime involving moral
turpitude.



--------------------------------------------------------------------------------

Section 1.2 Cliff Vesting Option

“Cliff Vesting Option” shall have the meaning given such term in Section 2.1
hereof.

Section 1.3 Closing Date

“Closing Date” shall mean October 10, 2007.

Section 1.4 Disability

“Disability” shall mean “Disability” as defined in the employment agreement
between the Optionee and the Company or any of its Subsidiaries, or, if there is
no such employment agreement, “Disability” shall mean the Optionee’s physical or
mental incapacitation and consequent inability for a period of six consecutive
months to perform the Optionee’s duties; provided, however, in the event the
Company temporarily replaces the Optionee or transfers the Optionee’s duties or
responsibilities to another individual on account of the Optionee’s mental or
physical impairment for a period of time which is covered by the Company’s short
term disability plan, the Optionee’s employment shall not be deemed terminated
by the Company and the Optionee shall not be able to resign with Good Reason.

Section 1.5 Extended Exercise Date

“Extended Exercise Date” shall mean the earlier of: (i) the tenth anniversary of
the applicable Grant Date; or (ii) the later of the date: (A) one hundred and
eighty (180) days following the date an Optionee’s employment with the Company
and all Service Recipients is terminated and (B) thirty (30) days following the
first date on which the Optionee could exercise the Option, or any portion
thereof, and immediately resell the Shares acquired upon such exercise for cash
consideration.

Section 1.6 Fair Market Value

“Fair Market Value” shall mean, for the purposes of the Plan and this Agreement
and notwithstanding the definition contained in the Plan: (i) if there is a
public market for the Shares on such date, the average of the high and low
closing bid prices of the Shares on such stock exchange on which the Shares are
principally trading on the date in question, or, if there were no sales on such
date, on the closest preceding date on which there were sales of Shares or,
(ii) if there is no public market for the Shares, on a per Share basis, the fair
market value of the Shares on any given date, as determined reasonably and in
good faith by the Board, which shall not take into account any minority interest
discount or a discount for illiquidity of Shares held by an Optionee in excess
of any illiquidity discount applicable to Shares generally; provided that if the
Board’s determination under this clause (ii) is not based on a valuation
completed by an independent valuation firm within the 6 months preceding the
Board’s determination, the Optionee may require the Company to retain an
independent valuation firm to determine the fair market value (and the Company
will bear the cost of such appraisal, unless the appraised value is 110% or less
of the fair market value as determined by the Board, in which case the Optionee
will bear the cost of such appraisal).

Section 1.7 Fiscal Year

“Fiscal Year” shall mean each of calendar year 2008, 2009, 2010, 2011 and 2012.

 

2



--------------------------------------------------------------------------------

Section 1.8 Good Reason

“Good Reason” shall mean “Good Reason” as defined in the employment agreement or
change-in-control agreement between the Optionee and the Company or any of its
Subsidiaries or Affiliates or, if there is no such employment or
change-in-control agreement in effect at the time Optionee’s employment is
terminated, “Good Reason” shall mean (i) a reduction in the Optionee’s base
salary or the Optionee’s annual incentive compensation opportunity (other than a
general reduction in base salary or annual incentive compensation opportunity
that affects all salaried employees of the Company proportionately); (ii) a
transfer of the Optionee’s primary workplace by more than thirty-five (35) miles
from the current workplace; (iii) a substantial adverse change in the Optionee’s
duties and responsibilities; (iv) any material breach by the Company of this
Agreement, the Management Stockholder’s Agreement, or the Optionee’s employment
agreement; or (v) an adverse change in the Optionee’s line of reporting to
superior officers pursuant to the terms of his employment agreement or any
change-in-control agreement; provided, however, that any isolated, insubstantial
and inadvertent failure by the Company that is not in bad faith and is cured
within ten (10) business days after the Optionee gives the Company written
notice of any such event set forth above, shall not constitute Good Reason.

Section 1.9 Grant Date

“Grant Date” means the date the Option, or a portion thereof, is granted, which
is specified for each of the Original Time Option, the Performance Option, the
Incremental Vesting Option and the Cliff Vesting Option in Section 2.1 hereof.

Section 1.10 Incremental Vesting Option

“Incremental Vesting Option” shall have the meaning given such term in
Section 2.1 hereof.

Section 1.11 Job Elimination

“Job Elimination” shall mean the termination of an Optionee’s employment without
Cause by the Company or any of its Subsidiaries or Affiliates in either of
Fiscal Year 2011 or 2012 due to the elimination of the Optionee’s job position,
to the extent determined by the Chief Executive Officer and approved by the
Committee that such elimination occurred.

Section 1.12 Liquidity Event

“Liquidity Event” shall mean the first to occur of any transaction or completion
of a series of transactions that results, directly or indirectly, in the Sponsor
Group or their Affiliates realizing with respect to their Shares, cash and/or
publicly traded securities (includes Shares held by the Sponsor Group or their
Affiliates, if then publicly traded and freely marketable securities) having a
market value that at least equals the Sponsor Return or the Sponsor IRR,
provided that if more than 25% of the aggregate amount realized is in the form
of publicly traded securities, no portion of such excess may be taken into
account in determining the Sponsor Return or Sponsor IRR until such securities
are sold for cash in accordance with Section 3.1(d).

Section 1.13 Management Stockholder’s Agreement

“Management Stockholder’s Agreement” shall mean the Management Stockholder’s
Agreement between the Optionee and the Company.

 

3



--------------------------------------------------------------------------------

Section 1.14 Marketable Securities

“Marketable Securities” shall mean (i) prior to a public offering, the equity
securities of any acquiring entity that gains control of the Company or (ii) the
registered Shares of the Company following a public offering.

Section 1.15 Measurement Date

“Measurement Date” shall mean any date upon which a Liquidity Event occurs.

Section 1.16 Option

“Option” shall mean the aggregate of the Original Time Option, the Performance
Option, the Incremental Vesting Option and the Cliff Vesting Option.

Section 1.17 Original Time Option

“Original Time Option” shall have the meaning given such term in Section 2.1
hereof.

Section 1.18 Parent

“Parent” shall mean Texas Energy Future Holdings Limited Partnership, a Delaware
Limited Partnership.

Section 1.19 Performance Option

“Performance Option” shall have the meaning given such term in Section 2.1
hereof.

Section 1.20 Retirement

“Retirement” shall mean the Optionee's retirement at age 55 or over after having
been employed by the Company or a Subsidiary or Parent for at least ten
(10) consecutive years (with at least five consecutive years of employment
following the Closing Date).

Section 1.21 Secretary

“Secretary” shall mean the Secretary of the Company.

Section 1.22 Sponsor IRR

“Sponsor IRR” shall mean an amount equal to a pretax compounded annual internal
rate of return of at least 20% on the aggregate amount paid by the Sponsor Group
for all of their Shares. For the avoidance of doubt, (a) any calculation of
Sponsor IRR will take into account cash dividends or other cash distributions
paid on Shares, as well as the value of the Shares if and when they become
publicly traded, and (b) any calculation of Sponsor IRR will not take into
account the receipt by the Sponsor Group or any of their Affiliates of any
management, monitoring, transaction or other fees payable to such parties by the
Company or any of its Subsidiaries.

Section 1.23 Sponsor Return

“Sponsor Return” shall mean, on any given date, an amount equal to the product
of 3.0 (3.5 in respect of Fiscal Years 2016 and 2017) times the aggregate amount
paid by the Sponsor Group for all of their Shares. For the avoidance of doubt,
(a) any calculation of Sponsor Return will take into account cash dividends or
other cash distributions paid on Shares, as well as the value of the Shares if
and when they become publicly traded, and (b) any calculation of Sponsor Return
will not take into account the receipt by the Sponsor Group or any of their
Affiliates of any management, monitoring, transaction or other fees payable to
such parties by the Company or any of its Subsidiaries. For purposes of this
definition, the term “Fiscal Year” shall include calendar years 2016 and 2017.

 

4



--------------------------------------------------------------------------------

ARTICLE II

GRANT OF OPTIONS

Section 2.1 Grant of Options

This Agreement evidences the grant to the Optionee, for good and valuable
consideration and in each case on the terms and conditions set forth in this
Agreement, of the following:

(a) an option to purchase             Shares, previously granted to Optionee on
            2008, which shall vest in accordance with the provisions of
Section 3.1(a)(i) hereof (the “Original Time Option”);

(b) an option to purchase             Shares, previously granted to the Optionee
on             , 2008, which shall vest in accordance with the provisions of
Section 3.1(a)(ii) hereof (the “Performance Option”);

(c) an option to purchase             Shares, granted to the Optionee on
            , 2009, which shall vest in accordance with the provisions of
Section 3(a)(iii) hereof (the “Incremental Vesting Option”); and

(d) an option to purchase             Shares, granted to the Optionee on
            2009, which shall vest in accordance with the provisions of
Section 3.1(a)(iv) hereof (the “Cliff Vesting Option”).

The Optionee acknowledges that his acceptance of this Agreement constitutes his
agreement to the surrender and cancellation in full of all of his right, title
and interest in the right to purchase             Shares, which was previously
awarded to Optionee as part of the Performance Option pursuant to the Original
Option Agreement, with no further obligations of the Company thereunder.

Section 2.2 Exercise Price

Subject to Section 2.4, the exercise price of the Shares covered by the Option
shall be equal to (a) $            per Share for the Original Time Option and
the Performance Option, and (b) $            per Share for the Incremental
Vesting Option and the Cliff Vesting Option (each applicable price, the
“Exercise Price”).

Section 2.3 No Guarantee of Employment

Nothing in this Agreement or in the Plan shall confer upon the Optionee any
right to continued employment by the Company or any Subsidiary or Affiliate or
shall interfere with or restrict in any way the rights of the Company and its
Subsidiaries or Affiliates, which are hereby expressly reserved, to terminate
the employment of the Optionee at any time for any reason whatsoever, with or
without Cause, subject to the applicable provisions of, if any, the Optionee’s
employment agreement with the Company.

 

5



--------------------------------------------------------------------------------

Section 2.4 Adjustments to Option

The Option shall be subject to the adjustment provisions of Sections 8 and 9 of
the Plan, provided, however, that in the event of the payment of an
extraordinary dividend by the Company to its stockholders, then: the Exercise
Price of the Option shall be reduced by the amount of the dividend paid, but
only to the extent the Committee determines it to be permitted under applicable
tax laws and not to have adverse tax consequences to the Optionee under
Section 409A of the Code; and, if such reduction cannot be fully effected due to
such tax laws without adverse tax consequences to the Optionee, then the Company
shall pay to the Optionee a cash payment, on a per Share basis, equal to the
balance of the amount of the dividend not permitted to be applied to reduce the
Exercise Price of the applicable Option as follows: (a) for each Share subject
to a vested Option, immediately upon the date of such dividend payment; and (b),
for each Share subject to an unvested Option, on the date on which such Option
becomes vested and exercisable with respect to such Share.

ARTICLE III

PERIOD OF EXERCISABILITY

Section 3.1 Commencement of Exercisability

(a) So long as the Optionee continues to be employed by the Company or any other
Service Recipients, the Option shall become exercisable pursuant to the
following schedules:

(i) Original Time Option. The Original Time Option shall become vested and
exercisable in accordance with the following schedule, provided the Optionee has
remained continuously employed by the Company or any other Service Recipients
through the applicable vesting dates:

 

Vesting Date

   Cumulative Percentage of Shares
Subject to the Original Time Option
that are Vested and Exercisable

September 30, 2008

   20%

September 30, 2009

   40%

September 30, 2010

   60%

September 30, 2011

   80%

September 30, 2012

   100%

(ii) Performance Option. The Performance Option shall be eligible to become
vested and exercisable as to 20% of the Shares subject to such Option at the end
of each of the five Fiscal Years if the Company, on a consolidated basis,
achieves its annual EBITDA targets as set forth in Schedule A attached hereto
(each, an “EBITDA Target”) for the given Fiscal Year. Notwithstanding the
foregoing, in the event that an EBITDA Target is not achieved in a particular
Fiscal Year, then that portion of the Performance Option that was eligible to
vest but failed to vest due to the Company’s failure to achieve its EBITDA
Target shall nevertheless vest and become exercisable at the end of either of
the two immediately subsequent Fiscal Years if the applicable two- or three-year
cumulative EBITDA Target (each, a “Cumulative EBITDA Target”) set forth on
Schedule A attached hereto is achieved on a cumulative basis at the end of
either of the two immediately subsequent Fiscal Years with respect to a Fiscal
Year completed no more than two years prior to the then completed Fiscal
Year(s); provided that, in the event that an EBITDA Target is not achieved in
either of Fiscal Years 2011 or 2012, then that portion of the Performance Option
that was eligible to vest but failed to vest due to the Company’s failure to
achieve its EBITDA Target or the applicable Cumulative EBITDA Target shall
nevertheless vest and become exercisable at the end of either of the two
immediately subsequent Fiscal Years of the Company if the budgeted EBITDA target
set by the Board and the Committee in respect of such Fiscal Year of the Company
is achieved and the excess over such budgeted amount is sufficient to satisfy
the shortfall from Fiscal Year 2011 or 2012. For purposes of the foregoing
proviso clause, the term “Fiscal Year” shall include calendar years 2013 and
2014.

 

6



--------------------------------------------------------------------------------

(iii) Incremental Vesting Option. The Incremental Vesting Option shall become
vested and exercisable with respect to 20% of the Shares subject to the
Incremental Vesting Option on each of September 30, 2010, September 30,
2011, September 30, 2012, September 30, 2013, and September 30, 2014, provided
the Optionee has remained continuously employed by the Company or any other
Service Recipients through the applicable vesting dates.

(iv) Cliff Vesting Option. The Cliff Vesting Option shall become vested and
exercisable with respect to 100% of the Shares subject to the Cliff Vesting
Option on September 30, 2014, provided the Optionee has remained continuously
employed by the Company or any other Service Recipients through September 30,
2014.

(b) Notwithstanding any of Section 3.1(a) above, upon the occurrence of a
termination of employment without Cause, termination of employment on account of
the Company or other applicable Service Recipient’s failure to renew the
Optionee’s existing employment agreement, or a resignation by the Optionee for
Good Reason, in each case following the occurrence of a Change in Control, the
Original Time Option shall become immediately exercisable as to 100% of the
Shares subject to such Option immediately prior to the Change of Control.

(c) Notwithstanding any of Section 3.1(a) above, upon the occurrence of a Change
in Control, the Incremental Vesting Option and Cliff Vesting Option shall become
immediately exercisable as to 100% of the Shares subject to each such Option
immediately prior to the Change of Control, provided that the Optionee remains
continuously employed by the Company or any other Service Recipients on the date
such Change in Control occurs.

(d) Notwithstanding any of Section 3.1(a) above, upon the occurrence of a
Liquidity Event, subject to the Optionee being employed on the date of such
event, the Performance Option shall become immediately exercisable as to 100% of
the Shares subject to such Option immediately prior to the Liquidity Event (but
only to the extent such Option has not otherwise terminated or become
exercisable). If Sponsor IRR and Sponsor Return would not be achieved as a
result of the Performance Options becoming immediately exercisable as to 100% of
the Shares subject to such Option pursuant to the preceding sentence, “100%” in
the preceding sentence shall be replaced with the maximum percentage so that
either the Sponsor IRR or Sponsor Return is achieved. In the event that the
Sponsor Group receives Marketable Securities in an event constituting a
Measurement Date (including, following a public offering, Shares) in excess of
more than 25% of the aggregate amount realized in such event, (1) Sponsor IRR
and Sponsor Return shall be initially calculated at the time of the Measurement
Date without regard to the value of such Marketable Securities so received and
such resulting Sponsor Return and Sponsor IRR shall be used to determine vesting
of Shares subject to the Performance Option in accordance with this
Section 3.1(d); and (2) if the Sponsor Return and/or Sponsor IRR as calculated
in (1) above do not result in 100% vesting of the outstanding exercisable Shares
subject to such Performance Option immediately prior to the Measurement Date,
Sponsor Return and Sponsor IRR shall be recalculated upon each direct or
indirect disposition of such Marketable Securities by the Sponsor Group for
cash, discounting the cash received to determine its present value at the time
of the Measurement Date. If such recalculated Sponsor IRR and/or Sponsor Return
would have resulted in 100% vesting of all Shares subject to the Performance
Option at the time of the Measurement Date, then 100% of such Performance Option
shall immediately vest; provided, however, that any Optionee whose employment is
terminated without Cause by the Company or as a result of the Company or other
applicable Service Recipient’s failure to renew his employment agreement, or who
terminates his employment for Good Reason, such Optionee’s Performance Option,
or a portion thereof, having been forfeited or cancelled between the occurrence
of the Measurement Date and the subsequent vesting of such Performance Option,
in accordance with this Section 3.1(d), shall be entitled to the difference
between the price per Share paid on the Measurement Date and the strike price of
the Performance Option that was so cancelled or forfeited.

 

7



--------------------------------------------------------------------------------

(e) Except as provided above, no Option shall become exercisable as to any
additional Shares following the termination of employment of the Optionee for
any reason and any Option, which is unexercisable as of the Optionee’s
termination of employment, shall immediately expire without payment therefor.

Section 3.2 Expiration of Option

Except as otherwise provided in Section 5 or 6 of the Management Stockholder’s
Agreement, the Optionee may not exercise the Option, or any portion thereof, to
any extent after the first to occur of the following events:

(a) The tenth anniversary of the applicable Grant Date;

(b) The first anniversary of the date of the Optionee’s termination of
employment with the Company and all Service Recipients, if the Optionee’s
employment is terminated by reason of death or Disability;

(c) Immediately upon the date of an Optionee’s termination of employment by the
Company and all Service Recipients for Cause;

(d) Thirty (30) days after the date of an Optionee’s resignation from employment
with the Company and all Service Recipients without Good Reason (except due to
death or Disability);

(e) One hundred and eighty (180) days after the date of: (i) an Optionee’s
resignation from employment with the Company and all Service Recipients for Good
Reason; (ii) an Optionee’s Retirement; or (iii) an Optionee’s termination of
employment by the Company and all Service Recipients without Cause (for any
reason other than death, Disability, or Job Elimination), including upon
nonrenewal of Optionee’s existing employment agreement by the Company or other
applicable Service Recipient, in the event such termination listed in (i), (ii),
or (iii) occurs prior to the fifth anniversary of the Closing Date;

(f) The Extended Exercise Date in the event of (i) an Optionee’s resignation
from employment with the Company and all Service Recipients for Good Reason;
(ii) an Optionee’s Retirement; or (iii) an Optionee’s termination of employment
by the Company and all Service Recipients without Cause (for any reason other
death, Disability, or Job Elimination), including upon nonrenewal of Optionee’s
existing employment agreement by the Company or other applicable Service
Recipient, and any such termination listed in (i), (ii), or (iii) occurs on or
after the fifth anniversary of the Closing Date;

 

8



--------------------------------------------------------------------------------

(g) The Extended Exercise Date in the event of an Optionee’s Job Elimination;

(h) Immediately upon the date of an Optionee’s breach of the provisions of
Section 22(a)(ii) of the Management Stockholder’s Agreement; or

(i) At the discretion of the Company, if the Committee so determines pursuant to
Section 9 of the Plan, but only to the extent the Committee determines it to be
permitted under applicable tax laws and to not have adverse tax consequences to
the Optionee under Section 409A of the Code.

Notwithstanding the foregoing, the time periods set forth in this Section 3.2
shall not begin to run with respect to Performance Options that vest in
accordance with Section 3.1(a)(ii) above until the time at which the Board
certifies the financial statements for the Company for the Fiscal Year
immediately preceding the Fiscal Year in which, or for the Fiscal Year in which,
termination of employment occurs. For purposes of the foregoing provision, the
term “Fiscal Year” shall include calendar years 2013 and 2014.

ARTICLE IV

EXERCISE OF OPTION

Section 4.1 Person Eligible to Exercise

During the lifetime of the Optionee, only the Optionee (or his duly authorized
legal representative) may exercise the Option or any portion thereof. After the
death of the Optionee, any exercisable portion of the Option may, prior to the
time when an Option becomes unexercisable under Section 3.2, be exercised by his
personal representative or by any person empowered to do so under the Optionee’s
will or under the then applicable laws of descent and distribution.

Section 4.2 Partial Exercise

Any exercisable portion of the Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof becomes unexercisable under Section 3.2;
provided, however, that any partial exercise shall be for whole Shares only.

Section 4.3 Manner of Exercise

The Option, or any exercisable portion thereof, may be exercised solely by
delivering to the Secretary or her office all of the following prior to the time
when the Option or such portion becomes unexercisable under Section 3.2:

(a) Notice in writing signed by the Optionee or the other person then entitled
to exercise the Option or portion thereof, stating that the Option or portion
thereof is thereby exercised, such notice complying with all applicable rules
established by the Committee;

(b) (i) Full payment (in cash, by check, or by a combination thereof or through
tender of previously owned Shares (any such Shares valued at Fair Market Value
on the date of exercise) that the Participant has held for at least six months
(or such other period as may be required by the Company’s accountants but only
to the extent required to avoid liability accounting under FAS 123(R) or any
successor standard thereto)) for the Shares with respect to which such Option or
portion thereof is exercised or (ii) indication that the Optionee elects to have
the number of Shares that would otherwise be issued to the Optionee reduced by a
number of Shares having an equivalent Fair Market Value to the payment that
would otherwise be made by the Optionee to the Company pursuant to clause (i) of
this subsection (b);

 

9



--------------------------------------------------------------------------------

(c) (i) Full payment (in cash or by check or by a combination thereof) to
satisfy the minimum withholding tax obligation with respect to which such Option
or portion thereof is exercised; or (ii) notice in writing that the Optionee
elects to have the number of Shares that would otherwise be issued to the
Optionee reduced by a number of Shares having an equivalent Fair Market Value to
the payment that would otherwise be made by the Optionee to the Company pursuant
to clause (i) of this subsection (c);

(d) A bona fide written representation and agreement, in a form satisfactory to
the Committee, signed by the Optionee or other person then entitled to exercise
such Option or portion thereof, stating that the Shares are being acquired for
his own account, for investment and without any present intention of
distributing or reselling said Shares or any of them except as may be permitted
under the Securities Act of 1933, as amended (the “Act”), and then applicable
rules and regulations thereunder, and that the Optionee or other person then
entitled to exercise such Option or portion thereof will indemnify the Company
against and hold it free and harmless from any loss, damage, expense or
liability resulting to the Company if any sale or distribution of the Shares by
such person is contrary to the representation and agreement referred to above;
provided, however, that the Committee may, in its reasonable discretion, take
whatever additional actions it deems reasonably necessary to ensure the
observance and performance of such representation and agreement and to effect
compliance with the Act and any other federal or state securities laws or
regulations; and

(e) In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than the Optionee, appropriate proof
of the right of such person or persons to exercise the Option.

Without limiting the generality of the foregoing, the Committee may require an
opinion of counsel acceptable to it to the effect that any subsequent transfer
of Shares acquired on exercise of an Option does not violate the Act, and may
issue stop-transfer orders covering such Shares. Share certificates evidencing
stock issued on exercise of this Option shall bear an appropriate legend
referring to the provisions of subsection (d) above and the agreements herein.
The written representation and agreement referred to in subsection (d) above
shall, however, not be required if the Shares to be issued pursuant to such
exercise have been registered under the Act, and such registration is then
effective in respect of such Shares.

Section 4.4 Conditions to Issuance of Stock Certificates

The Shares deliverable upon the exercise of the Option, or any portion thereof,
may be either previously authorized but unissued Shares or issued Shares, which
have then been reacquired by the Company. Such Shares shall be fully paid and
nonassessable. The Company shall not be required to issue or deliver any
certificate or certificates for Shares of stock purchased (if certified, or if
not certified, register the issuance of such Shares on its books and records)
upon the exercise of the Option or a portion thereof prior to fulfillment of all
of the following conditions:

(a) The obtaining of approval or other clearance from any state or federal
governmental agency which the Committee shall, in its reasonable and good faith
discretion, determine to be necessary or advisable;

 

10



--------------------------------------------------------------------------------

(b) The execution by the Optionee of the Management Stockholder’s Agreement and
a Sale Participation Agreement; and

(c) The lapse of such reasonable period of time following the exercise of the
Option as the Committee may from time to time establish for reasons of
administrative convenience or as may otherwise be required by applicable law.

Section 4.5 Rights as Stockholder

Except as otherwise provided in Section 2.4 of this Agreement, the holder of an
Option shall not be, nor have any of the rights or privileges of, a stockholder
of the Company with respect to any Shares purchasable upon the exercise of the
Option or any portion thereof unless and until certificates representing such
Shares shall have been issued by the Company to such holder or the Shares have
otherwise been recorded in the records of the Company as owned by such holder.

ARTICLE V

MISCELLANEOUS

Section 5.1 Administration

The Committee shall have the power to interpret the Plan and this Agreement and
to adopt, interpret, or revoke rules for the administration, interpretation and
application of the Plan. All actions taken and all interpretations and
determinations made by the Committee shall be final and binding upon the
Optionee, the Company and all other interested persons. No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the Option. In its
absolute discretion, the Board may at any time and from time to time exercise
any and all rights and duties of the Committee under the Plan and this
Agreement.

Section 5.2 Option Not Transferable

Neither the Option nor any interest or right therein or part thereof shall be
liable for the debts, contracts or engagements of the Optionee or his successors
in interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided, however, that this Section 5.2 shall not
prevent transfers by will or by the applicable laws of descent and distribution.

Section 5.3 Notices

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary, and any notice to be given to
the Optionee shall be addressed to him at the last address on file with the
Company. By a notice given pursuant to this Section 5.3 either party may
hereafter designate a different address for notices to be given to that party.
Any notice, which is required to be given to the Optionee, shall, if the
Optionee is then deceased, be given to the Optionee’s personal representative if
such representative has previously informed the Company of his status and
address by written notice under this Section 5.3. Any notice shall have been
deemed duly given when (i) delivered in person or (ii) enclosed in a properly
addressed, sealed envelope or wrapper deposited (with postage or fees prepaid)
with a post office or branch post office regularly maintained by the United
States Postal Service, or an office regularly maintained by FedEx, UPS, or
comparable non-public mail carrier.

 

11



--------------------------------------------------------------------------------

Section 5.4 Titles; Pronouns

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement. The masculine pronoun
shall include the feminine and neuter, and the singular the plural, where the
context so indicates.

Section 5.5 Applicability of Plan, Management Stockholder’s Agreement and Sale
Participation Agreement

The Option and the Shares issued to the Optionee upon exercise of the Option
shall be subject to all of the terms and provisions of the Plan, the Management
Stockholder’s Agreement and a Sale Participation Agreement, to the extent
applicable to the Option and such Shares.

Section 5.6 Amendment

Subject to Section 10 of the Plan, this Agreement may be amended only by a
writing executed by the parties hereto, which specifically states that it is
amending this Agreement.

Section 5.7 Governing Law

The laws of the State of Texas shall govern the interpretation, validity and
performance of the terms of this Agreement regardless of the law that might be
applied under principles of conflicts of laws.

Section 5.8 Arbitration

In the event of any controversy among the parties hereto arising out of, or
relating to, this Agreement which cannot be settled amicably by the parties,
such controversy shall be finally, exclusively and conclusively settled by
mandatory arbitration conducted expeditiously in accordance with the American
Arbitration Association rules, by a single independent arbitrator. Such
arbitration process shall take place within the Dallas, Texas metropolitan area.
The decision of the arbitrator shall be final and binding upon all parties
hereto and shall be rendered pursuant to a written decision, which contains a
detailed recital of the arbitrator’s reasoning. Judgment upon the award rendered
may be entered in any court having jurisdiction thereof. Each party shall bear
its own legal fees and expenses, unless otherwise determined by the arbitrator.

[Signatures on next page.]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

ENERGY FUTURE HOLDINGS CORP. By:  

 

Name:  

 

Title:  

 

 

OPTIONEE:

 

ADDRESS:  

 

 

 

 

Summary of Option grants governed by this Agreement appears on the following
page.

[Signature Page of Stock Option Agreement]



--------------------------------------------------------------------------------

Summary of Option

 

     Original Time
Option    Performance
Option    Incremental
Vesting Option    Cliff Vesting
Option

Aggregate number of Shares subject to the Option

           

Grant Date

           

Exercise Price

           

 

14